Citation Nr: 0304818	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision in 
which the RO denied service connection for bilateral hearing 
loss.  The veteran filed a notice of disagreement in December 
2000 and a statement of the case (SOC) was issued in February 
2001.  The veteran submitted a substantive appeal in February 
2001, and requested a Board hearing.

In November 2002, a hearing was held in Boston, 
Massachusetts, before the undersigned, who is a member of the 
Board rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2002).


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) revised section 5103, chapter 
38 of the United States Code, to impose on VA, upon receipt 
of a complete or substantially complete application, a duty 
to notify the veteran of any information, and any medical or 
lay evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  As part of that notice, VA must indicate which 
portion of information and evidence, if any, is to be 
provided by the veteran and which portion, if any, VA will 
attempt to obtain on the veteran's behalf.  Id.; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159 
(2002)).  The new law instructs that VA shall make reasonable 
efforts to assist a veteran in obtaining evidence necessary 
to substantiate his claim, and provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (a)(1), (d); 
38 C.F.R. §§ 3.102, 3.159.  However, VA is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d)(2).  

The Board presumes that the RO has not considered the claim 
under the VCAA, and has not determined whether additional 
notification or development action is required pursuant to 
the VCAA provisions.  Notably, the RO did not provide the 
applicable VCAA statutes and regulations in the list of 
pertinent laws contained in the February 2001 SOC.  
Furthermore, the RO did not provide the applicable procedural 
safeguards outlined in the VCAA provisions regarding VA's 
duty to notify.  Furthermore, although the RO obtained an 
evaluation of the veteran's current hearing disorder, the RO 
did not request that any examiner of record address etiology, 
an element necessary to make a decision on the claim.  In 
view of the RO's failure to consider and apply the provisions 
of the VCAA, the Board determines that a remand is required.

The RO should notify the veteran of information, to include 
any medical or lay evidence, that is necessary to 
substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  Importantly, the veteran should be 
specifically asked to identify or submit evidence of 
bilateral hearing loss in service, continuing symptoms of 
such a disorder since his separation, and/or medical evidence 
of a nexus between any current bilateral hearing loss and 
service.  The RO must also indicate which portion of 
information and evidence, if any, is to be provided by the 
veteran and which portion, if any, VA will attempt to obtain 
on the veteran's behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159).  

Finally, a VA examination should be ordered to address 
matters that require medical knowledge.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Specifically, the 
RO should obtain a VA examination addressing whether there is 
a relationship between the veteran's bilateral hearing loss 
and his military service.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed.

2.  The RO should advise the veteran of 
the evidence needed to substantiate his 
claim for service connection for 
bilateral hearing loss.  In particular, 
the RO should advise the veteran of the 
need for evidence of bilateral hearing 
loss in service and evidence indicating 
that any current bilateral hearing loss 
is linked to his military service.  
Evidence may include medical opinions, 
treatment records, or insurance 
examinations.  The veteran should also 
submit an update of the names and 
addresses of all medical providers, 
including physicians and hospitals, from 
whom he has sought medical treatment for 
hearing loss.

3.  After associating with the claims 
folder all documents pursuant to the 
development requested above, the veteran 
should be afforded a VA otolaryngological 
examination, to include audiological 
testing, to determine the nature and 
etiology of the veteran's bilateral 
hearing loss.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  The physician should elicit both 
service and post-service acoustic trauma 
and determine whether it is as least as 
likely as not that any current bilateral 
hearing loss had its onset in or is in 
any way related to the veteran's active 
military service (including the veteran's 
report of exposure to artillery fire).

Use of the italicized language above in 
formulating responses is requested.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.

4.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should re-adjudicate 
the veteran's claim in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with an appropriate 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




